DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are present in this application.  Claims 1-20 are pending in this office action.  

Drawings
The drawings received on 03 December 2020 are accepted by the Examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 03 2020 is incompliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

This Office Action is Non-Final.




Claims rejection 35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-11 and 13-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lu et al. (US 2020/0356596 A1) in view of Pfeifle et al. (US 2014/0108462 A1) further in view of Wu et al. (US 2020/0379966 A1).

Regarding claims 1, 8 and 15 Lu discloses …:  identifying a bounding box specifying a region of a map (see Lu paragraph [0122], bounding boxes for the isochrone(s) are determined (operation 804). The bounding boxes include, but are not limited to, a single map tile and/or other rectangular box that includes all vertices in a given isochrone, a set of map tiles that substantially covers the geographic area represented by the isochrone (e.g., as determined using the process described with respect to FIG. 5), and/or another representation of an area that is larger than the isochrone); 
obtaining a plurality of map area identifiers and the corresponding map area content based on the bounding box (see Lu paragraph [0122], bounding boxes for the isochrone(s) are determined (operation 804). The bounding boxes include, but are not limited to, a single map tile and/or other rectangular box that includes all vertices in a given isochrone, a set of map tiles that substantially covers the geographic area represented by the isochrone (e.g., as determined using the process described with respect to FIG. 5), and/or another representation of an area that is larger than the isochrone; see Lu paragraph [0130], The mapping apparatus obtains a polygon representing a geographic area within a map. Next, the mapping apparatus identifies a set of map tiles that substantially cover the geographic area of the polygon); 
generating a subtree data structure (see Lu paragraph [0012], prefix tree representation of a set of map tiles in accordance with the disclosed embodiments), wherein the subtree data structure … based on the plurality of map area identifiers and the corresponding map area content (see Lu paragraph [0130], The mapping apparatus obtains a polygon representing a geographic area within a map. Next, the mapping apparatus identifies a set of map tiles that substantially cover the geographic area of the polygon. The management apparatus then searches a prefix tree representation of the set of map tiles and/or an index provided by the indexing apparatus for a set of entities (e.g., jobs) with locations in the geographic area. Finally, the management apparatus outputs the locations of the set of entities as location-based matches for a search comprising the polygon); 
Pfeifle expressly discloses a method for updating a map database…transmitting a map update request comprising the generated subtree data structure (see Pfeifle paragraph [0065], the navigation device 100 receives an update script including a sequence of edit operations); receiving map update data for at least a portion of the plurality of map area identifiers and the corresponding map area content; and updating, by one or more processors, the map database based on the received map update data (see Pfeifle paragraph [0065], the navigation device 100 receives an update script including a sequence of edit operations. The sequence of edit operations are update commands for one or more branches of a first data tree stored as a BLOB. At act S203, the navigation device 100 identifies the local map data that corresponds to the first data tree. The local map data is a second data tree. This may be completed using SQL commands. For example, a transaction is initiated in response to the receiving the update script. The update script, which is stored in a table, is joined with the table to be updated, including the second data tree). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Pfeifle into the method of Lu to have updating, the map database based on the received map update data.  Here, combining Pfeifle with Lu, which are both related to processing map data improves Lu by providing system for map updates of a geographic database using scripts with data tree edit operations (see Pfeifle paragraph [0001]). 
Wu expressly disclose encoding a plurality of digests based on the plurality of map area identifiers and the corresponding map area content (see Wu paragraph [0005], a method for publishing map metadata digests to a distributed hash table; see Wu paragraph [0026], Each value (208A-208N) may refer to a metadata digest (e.g., a map metadata digest or a processed map metadata digest). The metadata digest may reference a virtual storage address, in the virtual storage pool, in which autonomous vehicle navigation guidance information (e.g., map data and/or metadata), generated by autonomous vehicles or edge clusters, may be stored or located; see Wu paragraph [0035],  the map metadata digest (obtained in Step 306) is published to the DHT using the hash table key (generated in Step 308). In one embodiment of the invention, publishing of the map metadata digest to the DHT, using the hash table key, may entail: performing a lookup on the DHT using the hash table key, to identify a record (also referred herein as a hash table record) with which the hash table key is linked; and adding (or storing) the map metadata digest to/in the identified record.).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Wu into the method of Lu to have encoding a plurality of digests.  Here, combining Wu with Lu, which are both related to processing map data improves Lu by providing system key uses a unique identifier or index, which may map to a corresponding record (see Wu paragraph [0034]). 

Regarding claims 2, 9 and 16 Lu discloses a wherein the plurality of map area identifiers and the corresponding map area content represent data corresponding to one of map tiles or map cubes (see Lu paragraph [0130], The mapping apparatus obtains a polygon representing a geographic area within a map. Next, the mapping apparatus identifies a set of map tiles that substantially cover the geographic area of the polygon. The management apparatus then searches a prefix tree representation of the set of map tiles and/or an index provided by the indexing apparatus for a set of entities (e.g., jobs) with locations in the geographic area. Finally, the management apparatus outputs the locations of the set of entities as location-based matches for a search comprising the polygon). 

see Lu paragraph [0130], The mapping apparatus obtains a polygon representing a geographic area within a map. Next, the mapping apparatus identifies a set of map tiles that substantially cover the geographic area of the polygon. The management apparatus then searches a prefix tree representation of the set of map tiles and/or an index provided by the indexing apparatus for a set of entities (e.g., jobs) with locations in the geographic area. Finally, the management apparatus outputs the locations of the set of entities as location-based matches for a search comprising the polygon). 
Wu expressly disclose wherein the digests are computed using at least one coding function (see Wu paragraph [0005], a method for publishing map metadata digests to a distributed hash table; see Wu paragraph [0026], Each value (208A-208N) may refer to a metadata digest (e.g., a map metadata digest or a processed map metadata digest). The metadata digest may reference a virtual storage address, in the virtual storage pool, in which autonomous vehicle navigation guidance information (e.g., map data and/or metadata), generated by autonomous vehicles or edge clusters, may be stored or located; see Wu paragraph [0035],  the map metadata digest (obtained in Step 306) is published to the DHT using the hash table key (generated in Step 308). In one embodiment of the invention, publishing of the map metadata digest to the DHT, using the hash table key, may entail: performing a lookup on the DHT using the hash table key, to identify a record (also referred herein as a hash table record) with which the hash table key is linked; and adding (or storing) the map metadata digest to/in the identified record.).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Wu into the method of Lu to have encoding a plurality of digests.  Here, combining Wu with Lu, which are both related to processing map data improves Lu by providing system key uses a unique identifier or index, which may map to a corresponding record (see Wu paragraph [0034]).

Regarding claims 4, 11 and 18 Lu discloses, wherein obtaining the plurality of map area identifiers and the corresponding map area content based on the bounding box comprises identifying a content granularity level associated with the map database (see Lu paragraph [0122], bounding boxes for the isochrone(s) are determined (operation 804). The bounding boxes include, but are not limited to, a single map tile and/or other rectangular box that includes all vertices in a given isochrone, a set of map tiles that substantially covers the geographic area represented by the isochrone (e.g., as determined using the process described with respect to FIG. 5), and/or another representation of an area that is larger than the isochrone; see Lu paragraph [0130], The mapping apparatus obtains a polygon representing a geographic area within a map. Next, the mapping apparatus identifies a set of map tiles that substantially cover the geographic area of the polygon). 

Pfeifle expressly discloses, wherein the updating a map database comprises updating in the map database, data associated with at least the portion of the map area identifiers based on the map area content corresponding to at least the portion of the map area identifiers (see Pfeifle paragraph [0065], the navigation device 100 receives an update script including a sequence of edit operations. The sequence of edit operations are update commands for one or more branches of a first data tree stored as a BLOB. At act S203, the navigation device 100 identifies the local map data that corresponds to the first data tree. The local map data is a second data tree. This may be completed using SQL commands. For example, a transaction is initiated in response to the receiving the update script. The update script, which is stored in a table, is joined with the table to be updated, including the second data tree). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Pfeifle into the method of Lu to have updating, the map database based on the received map update data.  Here, combining Pfeifle with Lu, which are both related to processing map data improves Lu by providing system for map updates of a geographic database using scripts with data tree edit operations (see Pfeifle paragraph [0001]). 

Regarding claims 7, 14 and 20 Lu discloses wherein a size of the subtree data structure is based on a number of map area identifiers corresponding to the bounding box (see Lu paragraph [0130], The mapping apparatus obtains a polygon representing a geographic area within a map. Next, the mapping apparatus identifies a set of map tiles that substantially cover the geographic area of the polygon. The management apparatus then searches a prefix tree representation of the set of map tiles and/or an index provided by the indexing apparatus for a set of entities (e.g., jobs) with locations in the geographic area. Finally, the management apparatus outputs the locations of the set of entities as location-based matches for a search comprising the polygon). 

Claims 5 and 12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lu et al. (US 2020/0356596 A1) in view of Pfeifle et al. (US 2014/0108462 A1) Wu et al. (US 2020/0379966 A1) further in view of Bando et al. (US 2011/0128960 A1).

Regarding claims 5 and 12 Bando expressly discloses, wherein the subtree data structure is a prefix hash subtree or a prefix-compressed hash subtree (see Lu paragraph [0130], The mapping apparatus obtains a polygon representing a geographic area within a map. Next, the mapping apparatus identifies a set of map tiles that substantially cover the geographic area of the polygon. The management apparatus then searches a prefix tree representation of the set of map tiles and/or an index provided by the indexing apparatus for a set of entities (e.g., jobs) with locations in the geographic area). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Bando into the method of Lu to have a prefix hash subtree or a prefix-compressed hash subtree.  Here, combining Bando with Lu, which are both related to processing data improves Lu by providing efficient method (and apparatus) for updating stored data structures (see Bando paragraph [0012]-[0013]). 

Conclusion
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone number is 571-270-1636.  The examiner can normally be reached between 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164